DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
Claims 13 and 14 have been canceled without prejudice. Claims 1-12 and 15-27 are pending with claims 7, 8 and 17-19 being previously withdrawn.  An action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 23 and 24 are objected to because of the following informalities:    
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-12, 15, 16 and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 26 and 27 include the limitation “and turn on the switch if the monitoring circuit detects”.  However the term “if” renders the claims indefinite.  It is unclear whether the claim necessarily requires the switch to be turned on in a situation where the condition is not met.  For examining purposes, this limitation is interpreted as stating “and turn on the switch in response to the monitoring circuit detecting”.
Claims 2-6, 9-12, 15, 16 and 20-25 depend from claim 1 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 12, 16, 20-22, 25 and 26 are rejected under 35 U.S.C. 103 as being obvious over Kanno (US 2019/0036370 A1) in view of Nishikawa (US 8,093,865 B2).
Claim 1: Kanno discloses a non-contact charging system for an elevator comprising a battery (24) which can be charged (pages 4-5 ¶ [0070])—and therefore a rechargeable battery—shown in FIG. 1A to be located in an upper part of a cage (carriage 11) and a power receiving pad (power receiving electrode unit 220) located in a bottom part of the cage.  A rectifier circuit (frequency conversion circuit 207) is shown in FIG. 18 to be part of a power receiving circuit (210) (page 9 ¶ [0105]), where the power receiving circuit is show in FIG. 1A to be connected between the power receiving pad and the battery.  A first capacitor (C3) is further shown in FIG. 18 to be connected between the power receiving pad and the rectifier circuit.  Therefore the first capacitor is 
However Nishikawa teaches a non-contact charging system, where a backflow prevention unit is shown in FIG. 1 to include a switch (17) connected between a battery (2) and a rectifier circuit including rectifier diode (15).  A monitoring circuit (secondary charge control circuit 22) monitors a status of an energy device (battery 2) with reference to a voltage in a circuit (across resistor 23) and manipulates the switch in response to the monitored status (column 4 lines 21-30).  
Given the teachings of Nishikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno with providing a backflow prevention unit including a switch to be connected between the rectifier circuit and the battery, and a monitoring circuit to be configured to monitor a status of the power receiving pad with reference to a voltage in a circuit included in the power receiving pad and manipulate the switch in response to the monitored status.  The monitoring circuit then would be capable of turning on the switch in response to the monitoring circuit detecting an anomaly in the power receiving pad, as is recognized in the art.  Doing so would make it “possible to prevent the battery from being charged after completion of charging, 
Claim 2: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, where the power receiving pad is shown in FIG. 1A of Kanno to be facing a surface in a hoistway in order to receive power from power transmitting electrode unit (120) of power transmitting device (100) (pages 3-4 ¶ [0062]).
Claim 3: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, where a power transmission pad (power transmitting electrode unit 120) is shown in FIG. 1A of Kanno to be located in the hoistway, facing the power receiving pad in order to provide power to the power receiving pad (pages 3-4 ¶ [0062]).  A second capacitor (C2) is shown in FIG. 18 to be connected between the power transmission pad and a power supply (external power supply 310).  This reference fails to disclose the power supply to be a AC power supply.
However Kanno discloses that electric power supplied by the power supply is converted to AC power before supplying the converted power to power transmission pad (page 4 ¶ [0068]).  
Given the teachings of Kanno, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno with providing the power supply to be a AC power supply such as an external power supplied to the building.  Doing so would prevent the need to first convert the power to AC before supplying it to the power transmission pad, thereby reducing the number of parts and cost to the system.
Claim 4: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, where the power transmission pad is located in stopping locations (first, second power-supplying floor Np-th, Np2-th floor) of the cage in the hoistway, as shown in FIG. 4 of Kanno (page 7 ¶ [0089]).
Claim 11: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator where a battery is located in an upper part of the cage, and a backflow prevention unit includes a switch, as stated above.  The backflow prevention unit is shown in FIG. 1 of Nishikawa to be located between a battery (2) and a rectifier circuit including rectifier diode (15).  These references fail to disclose the backflow prevention unit to be located in the upper part of the cage.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the backflow prevention unit to be located in the upper part of the cage, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would prevent unauthorized tampering from passengers.
Claim 12: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator where the backflow prevention unit is shown in FIG. 1 of Nishikawa to include a backflow prevention diode (18).
Claim 16: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator where the backflow prevention circuit is located in the upper part of the cage, as stated above.  The rectifier circuit is shown in FIG. 18 of Kanno to be part of a power receiving circuit (210) (page 9 ¶ [0105]), where the power receiving circuit is show in FIG. 1A to be located in the bottom part of the cage.  Therefore a 
Claim 20: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, where the power receiving pad is located in a first side (rear side) of the cage, which is different from a second side where a door of the cage is not located, as can be seen from FIG. 2A of Kanno.
Claim 21: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, but fails to disclose the rectifier circuit to be located in the upper part of the cage.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rectifier circuit to be located in the upper part of the cage, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would prevent unauthorized tampering from passengers.
Claim 22: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, where a smoothing circuit (11) is shown in FIG. 1 of Nishikawa to be electrically connected to rectifier circuit (10).  A smoothing circuit is configured to remove noise components from an AC power received in the system, and an electrical connection for providing power would require a power cable between the rectifier circuit and filter, as is recognized in the art.  
Claim 25: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, where the anomaly is shown in Nishikawa to include a backflow of current (column 5 lines 32-35).
Claim 26: Kanno discloses a non-contact charging system for an elevator comprising a battery (24) which can be charged (pages 4-5 ¶ [0070])—and therefore a rechargeable battery—shown in FIG. 1A to be located in an upper part of a cage (carriage 11) and a power receiving pad (power receiving electrode unit 220) located in a bottom part of the cage.  A rectifier circuit (frequency conversion circuit 207) is shown in FIG. 18 to be part of a power receiving circuit (210) (page 9 ¶ [0105]), where the power receiving circuit is show in FIG. 1A to be connected between the power receiving pad and the battery.  A first capacitor (C3) is further shown in FIG. 18 to be connected between the power receiving pad and the rectifier circuit.  Therefore the first capacitor is located in the bottom part of the cage, as can be seen from FIG. 1A.  This reference fails to disclose a switch to be connected between the rectifier circuit and the battery, and a monitoring circuit to be configured to monitor a status of the rechargeable battery with reference to a battery fuel-gauge IC in the rechargeable battery and turn on the switch in response to the monitoring circuit detecting an anomaly in the rechargeable battery. 
However Nishikawa teaches a non-contact charging system, where a backflow prevention unit is shown in FIG. 1 to include a switch (17) connected between a battery (2) and a rectifier circuit including rectifier diode (15).  A monitoring circuit (secondary charge control circuit 22) monitors a status of a battery (2) with reference to a battery 
Given the teachings of Nishikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno with providing a backflow prevention unit including a switch to be connected between the rectifier circuit and the battery, and a monitoring circuit to be configured to monitor a status of the rechargeable battery with reference to a battery fuel-gauge IC included in the rechargeable battery and manipulate the switch in response to the monitored status.  The monitoring circuit then would be capable of turning on the switch in response to the monitoring circuit detecting an anomaly in the rechargeable battery, as is recognized in the art.  Doing so would make it “possible to prevent the battery from being charged after completion of charging, thereby making it possible to stop or complete the charging more safely and reliably” as taught in Nishikawa (column 5 lines 1-7).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2019/0036370 A1) modified by Nishikawa (US 8,093,865 B2) as applied to claims above, further in view of Ogawa et al. (US 2014/0252867 A1).
Claims 5 and 6: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, where spiral coils such as solenoid coils of approximately circular-shaped wirings (page 11 ¶ [0135]) are shown in FIG. 18 of Kanno to be included in the power transmission pad as series resonance circuit (130s) facing the power receiving pad, and included in the power receiving pad as series resonance circuit (240s), facing the power transmission pad.  Metal shields (95) are 
However Ogawa et al. teaches a non-contact charging system, where coils are each located on a first surface of a magnetic core (122) having an approximately board-shape (block (130A, 130B) of a power transmission pad including power transmitting coil (15) and a power receiving pad including power receiving coil (21) (page 4 ¶ [0069]-[0070]), as shown in FIG. 1.
Given the teachings of Ogawa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno as modified by Nishikawa with providing the coils to be each located on a first surface of an approximately board-shaped magnetic core of the power transmission pad and a first surface of an approximately board-shaped magnetic core of the power receiving pad.  Doing so would make “it possible to reduce the volume and the weight of the magnetic core … [and] to prevent the degradation of the characteristics of the coil. Furthermore, by using the blocks, it is possible to increase the strength of the magnetic core compared to the case that the elongated rod-like ferrite is used” as taught in Ogawa et al. (page 4 ¶ [0073]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2019/0036370 A1) modified by Nishikawa (US 8,093,865 B2) as applied to claims above, further in view of Yokobayashi (US 8,955,649 B2).
Claim 9: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, but fails to disclose a first brush to be located in vicinity of the power transmission pad in the hoistway, with bristles facing the interior of the hoistway.
However Yokobayashi teaches an elevator, where a brush (cleaning unit 82) is shown in FIG. 6A to be located on guide rail (2), and therefore in the hoistway, with bristles facing an interior of the hoistway.
Given the teachings of Yokobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno as modified by Nishikawa with providing a brush to be located in vicinity of the power transmission pad in the hoistway, with bristles facing the interior of the hoistway.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the brush to be located in vicinity of the power transmission pad, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would allow automatic and efficient removal of “foreign matters attached to a guide unit of an elevator guide device” as taught in Yokobayashi (column 1 lines 58-61).
Claim 10: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator where the power receiving pad is located in a bottom of a cage, 
However Yokobayashi teaches a brush (guide rail cleaning unit 92) to be located at a lower portion of a cage (elevator car 3), with bristles extending to guide rail (2) (column 6 lines 48-52), and therefore extending from an exterior of the cage. 
Given the teachings of Yokobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno as modified by Nishikawa with providing a first brush to be located at a lower portion of the cage, and therefore in vicinity of the power receiving pad with bristles extending from the exterior of the cage.  Doing so would allow removal of “foreign matters attached to the surfaces of the guide rails” as taught in Yokobayashi (column 6 lines 52-54).
Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2019/0036370 A1 modified by Nishikawa (US 8,093,865 B2) as applied to claims above, further in view of Kattainen et al. (US 7,775,330 B2).
Claim 15: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, but fails to disclose the monitoring circuit to be configured to detect leakage water based on a signal from a leakage water detector located in the bottom part of the cage and turn on a switch.
However Kattainen et al. teaches a system for an elevator, where a sensor such as a leakage water detector is used to detect accumulated water (column 7 lines 13-15) which changes operation of the elevator based on detected water (column 7 lines 17-20).
re Japikse, 86 USPQ 70.  Doing so would make it “possible to manage the safety of the elevator system … during a water leakage” as taught in Kattainen et al. (column 9 lines 60-64).
Claim 27: Kanno discloses a non-contact charging system for an elevator comprising a battery (24) which can be charged (pages 4-5 ¶ [0070])—and therefore a rechargeable battery—shown in FIG. 1A to be located in an upper part of a cage (carriage 11) and a power receiving pad (power receiving electrode unit 220) located in a bottom part of the cage.  A rectifier circuit (frequency conversion circuit 207) is shown in FIG. 18 to be part of a power receiving circuit (210) (page 9 ¶ [0105]), where the power receiving circuit is show in FIG. 1A to be connected between the power receiving pad and the battery.  A first capacitor (C3) is further shown in FIG. 18 to be connected between the power receiving pad and the rectifier circuit.  Therefore the first capacitor is located in the bottom part of the cage, as can be seen from FIG. 1A.  This reference fails to disclose a switch to be connected between the rectifier circuit and the battery, and a monitoring circuit to be configured to monitor leakage water in the bottom part of 
However Nishikawa teaches a non-contact charging system, where a backflow prevention unit is shown in FIG. 1 to include a switch (17) connected between a battery (2) and a rectifier circuit including rectifier diode (15).  A monitoring circuit (secondary charge control circuit 22) monitors a status and manipulates the switch in response to the monitored status (column 4 lines 21-30).  
Given the teachings of Nishikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno with providing a backflow prevention unit including a switch to be connected between the rectifier circuit and the battery, and a monitoring circuit to be configured to monitor a status and manipulate the switch in response to the monitored status.  The monitoring circuit then would be capable of turning on the switch in response to the monitored status, as is recognized in the art.  Doing so would make it “possible to prevent the battery from being charged after completion of charging, thereby making it possible to stop or complete the charging more safely and reliably” as taught in Nishikawa (column 5 lines 1-7).  These references fail to disclose the monitoring circuit to be configured to monitor leakage water in the bottom part of the cage based on a signal from a leakage water detector located in the bottom part of the cage, such that the switch is turned on in response to a detected leakage water in the bottom of the cage.

Given the teachings of Kattainen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno as modified by Nishikawa with providing the monitoring circuit to be configured to monitor leakage water based on a signal from a leakage water detector. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the leakage water detector to be located in the bottom part of the cage, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The leakage water detector then would be located in the bottom part of the cage to monitor leakage water in the bottom part of the cage, and the switch would be turned on in response to a detected leakage water in the bottom of the cage.  Doing so would make it “possible to manage the safety of the elevator system … during a water leakage” as taught in Kattainen et al. (column 9 lines 60-64).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2019/0036370 A1 modified by Nishikawa (US 8,093,865 B2) as applied to claim 1 above, further in view of Lin (US 8,465,300 B2).
Claim 23: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, where a power cable would be electrically connected between the power receiving pad and the rectifier circuit in order to properly 
However Lin teaches a power cable shown in FIG. 5 to include a first set of core wires (power terminals 22’) and a second set of core wires (signal terminals 42’), where each core wire of a first set is adjacent to at least one of the core wires of a second set, and each core wire of the second set is adjacent to at least one of the core wires of the first set.
Given the teachings of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno as modified by Nishikawa with providing the power cable to include two sets of core wires, where each core wire of a first set is adjacent to at least one of the core wires of a second set, and each core wire of the second set is adjacent to at least one of the core wires of the first set.  Doing so would provide a power cable win which “the electric signals of each signal wire will [not] interfere with one another and [not] affect the quality of signal transmission” as taught in Lin (column 1 lines 31-37).
Claim 24: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, where a power cable would be electrically connected between the power receiving pad and the rectifier circuit in order to properly provide power, as is recognized in the art.  These references fail to disclose the power cable to include two sets of core wires and core wires located in a center of the power 
However Lin teaches a power cable shown in FIG. 5 to include a first set of core wires (power terminals 22’) and a second set of core wires (signal terminals 42’) in a periphery of core wires (grounding terminal 32’) located in a center of the power cable, alternately.
Given the teachings of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno as modified by Nishikawa with providing the power cable to include two sets of core wires and core wires located in a center of the power cable, where a first set of core wires and a second of core wires are in a periphery of the core wires located in the center, alternately.  Doing so would provide a power cable win which “the electric signals of each signal wire will [not] interfere with one another and [not] affect the quality of signal transmission” as taught in Lin (column 1 lines 31-37).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        December 30, 2021